Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 3/23/2022 has been entered.  Claims 1 and 12 were amended.  Claims 1-14, 16 and 17 are pending.

Applicant’s amendment has necessitated a new rejection.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the non-water content is 25% or less” which is new matter.  The specification only supports “the non-water solvent content is 25% or less” rather than the non-water content.  Therefore claims 1-14, 16 and 17 are not supported by the original disclosure.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) in view of Crotty et al. (US 5,824,326; patented October 20, 1998) in further view of Vonbehren et al. (US 2006/0115438; June 1, 2006). 
Applicant’s Invention
Applicant claims a composition comprising water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate and a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the non-water content is 25% or less. (claim 1)
Applicant also claims a kit for making the composition comprising an a) aqueous solution of water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the non-water content is 25% or less. (claim 12)
Determination of the scope and the content of the prior art
(MPEP 2141.01)

Tamarkin et al. teach alcohol free foam compositions comprising water, and active ingredient selected from therapeutic agents and excipients with therapeutic properties agents (abstract).  Formulations are oil-in water emulsions comprising at least 2% urea, at least 1% hydroxy acid, at least 2% therapeutic agent and 3-18% liquefied gas [0008-0009; limitation of claims 4 and 5].  Formulations also comprise water to complete the total mass to 100%, which allows for up to 90% water in the formulation and therefore less than 25% non-water content is taught [0010; limitation of claims 1 and 12].  Therapeutic agents which facilitate enhanced delivery of actives to include polyhydric alcohols such as butylene glycols, glycerol and dimethyl isosorbide [0073; limitation of claim 6].  The therapeutic agents comprise about 2-30% of the total composition [0074].  Skin soothing and/or healing agents include panthenol, aloe vera, allantoin, bisabolol and dipotassium glycyrrhizinate [0128; limitation of claims 1, 3 and 9].  Antioxidants are added in amounts of 0.1-10% and include tocopherol, bioflavonoids (phenolic antioxidants) and grape skin/seed extracts [0134-135; limitation of claims 2 and 8].
Tamarkin et al. does not teach a kit where the phenolic antioxidant is combined with an aqueous solution of dimethyl isosorbide, panthenol or dipotassium glycyrrhizinate and the polyol.  However, it is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (limitation of claim 12).
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
With respect to claim 1 and 16, Tamarkin et al. do not teach that dimethyl isosorbide and the polyol are in equal amounts, preferably 10wt% each.  With respect to claim 7, Tamarkin et al. does not teach the antioxidant is ferulic acid.  With respect to claim 9, Tamarkin et al. do not teach the specific butylene glycol 1, 3-butanediol. 
It is for the reason that Crotty et al. is joined.
Crotty et al. teach a cosmetic composition comprising ferulic acid (a phenolic antioxidant) and dimethyl isosorbide in a carrier (abstract).  The properties of the ferulic acid are enhanced when combined with dimethyl isosorbide and carrier and the cosmetic formulation comprises 0.01-5% by weight ferulic acid, 0.1-20% by weight dimethyl isosorbide and a carrier to enhance skin lightening, skin damage, antioxidant and other skin activities (column 1, lines 10-63).  The carrier ranges in amounts of 10-99.9% and typically include polyols selected from propylene glycol, polypropylene glycol, polyethylene glycol, sorbitol, glycerol and 1, 3-butanediol in amounts ranging from 1-50% of the composition (column 2, lines 5-26).  Examples 25 comprise 14.8-17.3% propylene glycol, 11-13.7% polyethylene glycol 200, 0.1-3.5% ferulic acid, 2% dimethyl isosorbide and water to balance (column 5, lines 40-55).  
With respect to claims 1, 10 and 12, Tamarkin et al. do not teach that panthenol is at least 1% wt the formulation.  It is for this reason that Vonbehren et al. is joined.
Vonbehren et al. teach sprayable cosmetic compositions (abstract).  The cosmetic agents include skin-conditioning agents, such as panthenol,  self-tanning agents and retinol [0039].  Suitable humectants include polyols such as glycerin, polyethylene glycol and sorbitol [0041].  Preservatives/antioxidants which protect the compositions from contamination include tocopherol, a phenolic compound [0052].  The compositions may be self-tanning and typically comprise 5-75% wt penetration enhancer, such as dimethyl isosorbide and other optional ingredients such as preservatives, emollients and humectants [0055].  Preferred formulations are in the form of a sprayable sunscreen comprising 1% wt panthanol as a skin conditioner (Example 14).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
			
Tamarkin et al., Crotty et al. and Vonbehren et al. teach cosmetic compositions comprising phenolic antioxidants and polyols. Both Tamarkin et al. and Vonbehren et al. teach cosmetic formulations comprising dimethyl isosorbide and polyols. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al. and Vonbehren et al. to include dimethyl isosorbide and the polyol, preferably 1.3-butanediol, in equal amounts, preferably 10wt% each and 1% wt panthenol with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to adjust the amounts of dimethyl isosorbide and polyol in a 1:1 ratio because Tamarkin et al. teach butylene glycols and dimethyl isosorbide range about 2-30% of the total composition and Crotty et al. teach formulations comprising 1, 3-butanediol in amounts ranging from 1-50% of the composition aid in enhancing skin lightening and antioxidant activity on the skin.  Furthermore, one of ordinary skill would have been motivated to formulate the compost ion with 1% wt panthenol because Vonbehren et al. teach that sprayable sunscreens formulated with 1%wt panthenol aids in skin conditioning.  Therefore formulating an improved cosmetic composition comprising 10wt% dimethyl isosorbide, 10wt% polyol and 1wt% panthenol would have been prima facie obvious to one seeking to formulate a foam composition with therapeutic properties.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al. and Vonbehren et al. to include the polyphenolic antioxidant ferulic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to include ferulic acid because Tamarkin et al. teach antioxidants are added in amounts of 0.1-10% and Crotty et al. teach the properties of ferulic acid are enhanced when formulated with dimethyl isosorbide.  Therefore formulating a composition comprising ferulic acid, 10wt% dimethyl isosorbide and 10wt% polyol would have been prima facie obvious to one seeking to formulate a foam composition with enhanced skin lightening properties.  

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  Applicant argues that the office action fails to provide sufficient motivation to produce a composition wherein the dimethyl isosorbide and the polyol are present in equal amounts, wherein the non-water content is 25% or less and wherein the content of panthenol or dipotassium glycyrrhizinate is at least 1%.  Applicant argues that the flawed logic is that Tamarkin teach formulations comprising 2-30% active ingredients, Crotty teach 1-50% 1,3-butanediol (polyol) as skin enhancer and antioxidant and Vonbehren teach suncreens with 1% panthenol as skin conditioner.  The Examiner is not persuaded by this argument because Tamarkin et al., Crotty et al. and Vonbehren et al. all teach formulating cosmetic compositions comprising phenolic antioxidants and polyols. Tamarkin et al. already teach therapeutic agents which facilitate enhanced delivery of actives to include polyhydric alcohols such as butylene glycols, glycerol and dimethyl isosorbide [0073].  Therefore, the only issue is with the concentrations at which the dimethyl isosorbide and polyols are present.  Since Tamarkin teach the therapeutic agents comprise about 2-30% of the total composition [0074] one of ordinary skill would only have to select both the polyol and dimethyl isosorbide in equal amounts which is routine optimization.  However, Crotty provides further motivation to include formulations comprising 1, 3-butanediol in amounts ranging from 1-50% of the composition aid in enhancing skin lightening and antioxidant activity on the skin.  Therefore, it would have been prima facie obvious to include dimethyl isosorbide and the polyol, 1,3-butanediol in equal amounts when formulating a cosmetic for use on the skin.
Applicant next argues that Vonbehren fails teach 1 wt% panthenol to improve the solubility of phenolic or polyphenolic antioxidant.  The Examiner is not persuaded by this argument.  First, the claims are not limited to improving the solubility of the phenolic or polyphenolic antioxidant.  The claims are drawn to a composition and Tamarkin teaches the skin soothing and/or healing agents include panthenol and dipotassium glycyrrhizinate [0128].  Vonbehren teach preferred formulations are in the form of a sprayable sunscreen comprising 1% wt panthanol as a skin conditioner (Example 14).  Therefore, Tamarkin, Crotty and Vonbehren teach formulations comprising 1% panthenol.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Applicant further argues that the claimed invention enhances solubility of resveratrol and Table 3 demonstrates an increase in solubility that is 60% higher than when low amounts of panthenol or dipotassium glycyrrhizinate is present.  The Examiner is not persuaded by this argument because the evidence does not show that the property is unexpected when compared to the closest prior art.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is widely known by one skilled in the art that the solubility of a compound varies based on the solvent it is diluted with.  Therefore one of ordinary skill would expect different solubility results when various ingredients are combined.  Furthermore, applicant only states that the addition of panthenol or dipotassium glycyrrhizinate increase solubility of ferulic acid or resveratrol without providing evidence of increased solubility when added.  

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005), Crotty et al. (US 5,824,326; patented October 20, 1998) and Vonbehren et al. (US 2006/0115438; June 1, 2006) as applied to claim 12, in further view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention
Applicant also claims a kit for making the composition comprising an a) aqueous solution of water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the non-water content is 25% or less. (claim 12)
Determination of the scope and the content of the prior art
(MPEP 2141.01)

The teachings of Tamarkin et al., Crotty et al. and Vonbehren et al. are addressed in the previous 103 rejection.  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al., Crotty et al. and Vonbehren et al. do not teach that the phenolic or polyphenolic antioxidant is in the form of a lyophilisate.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in cosmetics (abstract).  The extraction products are lyophilized in order to form powders that can be re-dispersed in solvents in order to use it as an active agent in cosmetic formulations [0037].  Making cosmetics by diluting the dry extract in water/glycerol solutions is also taught (Example 1).  

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
			
Tamarkin et al., Crotty et al., Vonbehren et al. and Dumas et al. are drawn to methods of formulating phenolic formulations for skin treatment.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al., Vonbehren et al. and Dumas et al. to form a kit where the polyphenol active lyophilized with a reasonable expectation of success.  One would have been motivated at the time of the invention to use lyophilized polyphenol extracts because Dumas et al. teach that lyophilized polyphenol extracts can be redispersed in solvents to form ready to use cosmetics.  

Claim 10 and 11 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005), Crotty et al. (US 5,824,326; patented October 20, 1998) and Vonbehren et al. (US 2006/0115438; June 1, 2006), as applied to claim 1, in view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention
Applicant claims a method for making the composition of claim 1 comprising an a) providing an aqueous solution comprising dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) providing a phenolic or polyphenolic antioxidant; and c) mixing a) and b) the shortly before use.
Determination of the scope and the content of the prior art
(MPEP 2141.01)

The teachings of Tamarkin et al., Crotty et al. and Vonbehren et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al., Crotty et al. and Vonbehren et al. do not teach a method of mixing an aqueous solution of dimethyl isosorbide, panthenol or dipotassium glycyrrhizinate and the polyol and then mixing it with the phenolic antioxidant.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in cosmetics (abstract).  The extraction products are lyophilized in order to form powders that can be re-dispersed in solvents in order to use it as an active agent in cosmetic formulations [0037].  Making cosmetics by diluting the dry extract in water/glycerol solutions is also taught (Example 1).  

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
			
Tamarkin et al., Crotty et al., Vonbehren et al. and Dumas et al. are drawn to methods of formulating polyphenolic formulations for skin treatment.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al., Vonbehren et al. and Dumas et al. to first mix an aqueous solution of dimethyl isosorbide, and panthenol or dipotassium glycyrrhizinate with the polyol and then mix it with the polyphenol with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use lyophilized forms of phenolic antioxidants that can be mixed with solution because Dumas et al. teach that lyophilized polyphenol extracts aid in forming cosmetic formulations with improved moisture and antioxidant effects.  Therefore, one of ordinary skill would have been motivated to mix the phenolic antioxidant with the aqueous solution shortly before use to improve the effect of the active ingredients on skin. 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615